Title: To George Washington from Thomas Jefferson, 14 June 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] June 14. 1792.

Th: Jefferson with his respects incloses to the Presiden⟨t⟩ two letters recieved yesterday from mister Morris. he had sent the Observations of mister Keith to mister Rittenhouse, wi⟨th⟩ a note for his consideration. Th: J. incloses the Note wit⟨h⟩ mister Rittenhouse’s answer for the perusal of the Presiden⟨t⟩ if he thinks them worth the time.

P.S. the Proces-verbal accompanying mister Morris’s lette⟨r⟩ has appeared in our newspapers, exactly translated.

